DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 51 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,491,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 51 is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claim 51 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,506,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 51 is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claim 51 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,159,841. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 51 is broader in every aspect than the patent claim and is therefore an obvious variant thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 51-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnurr et al (US PG Pub No. 2017/0061314), in view of Thompson et al (US PG Pub No. 2015/0375117).
Regarding claims 51 and 62, Schnurr et al teaches a method comprising: 
generating for display on a media device, a live sporting event (i.e. football game) (Figure 1; Abstract; Para. 0017); 
determining a first location of a playing object relating to the live sporting event (i.e. location of football and players) (Figures 3, 5; Abstract, Para. 0070-72, 0077); 
identifying a first set of scoring opportunities in a side-game based on the first location of the playing object in the live sporting event (i.e. player(s) involved in a play(s) who is in viewer(s) fantasy team(s)) (Para. 0061, 0066); 
generating for display the first set of scoring opportunities (i.e. indicating potential scoring play(s)) (Figures 3 and 5); 
in response to determining that circumstances in the live sporting event have changed based on comparison of a second location of the playing object to the first location of the playing object (Para. 0033, 0052, 0075); 
identifying a second set of scoring opportunities in the side-game based on the second location of the playing object in the live sporting event (i.e. new set of graphical objects and plays) (Para. 0033, 0075) selecting from the second set of scoring opportunities; and 
updating the display of the first set of scoring opportunities to comprise the second set of scoring opportunities (Para. 0052-54, 0075). In addition, the reference also teaches communications circuitry configured to access a database storing a first and a second set of scoring opportunities for a side-game; and control circuitry (Figure 1, 8; Para. 0032-33, 0047-49). The reference is unclear with respect to selecting and selected scoring opportunities that would change who leads the side-game. 
In similar field of endeavor, Thomson et al teaches concept of selecting and selected scoring opportunities that would change who leads the side-game (Para. 0324-325 and 0548). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claimed invention before the effectively filing date of the claimed invention for the purpose of proving enhanced live action event experience to users by the client computing system. 
 Claims 52 and 63 are rejected wherein the playing object is a ball (Schnurr: Figures 3, 5; Para. 0033).  
Claims 53 and 64 are rejected wherein the object is selected from a group consisting of football ball, soccer ball, hockey puck, tennis ball, basketball, and baseball (Schnurr: Figure 3 and 5; Para. 0070).  
Claims 54 and 65 are rejected wherein the change from the first location of a playing object to the second location of a playing object relates to the advancing or retracting of the playing object from its previous location to its current location (Schnurr: Figure 5; Para. 0070).  
Claims 55 and 66 are rejected wherein the advancing or retracting of the playing object is the advancing or retracting of a football ball on a football field yard line (Schnurr: Figure 5; Para. 0042, 0070).  
Claims 56 and 67 are rejected wherein the second location of a playing object is same as the first location of the playing object after a playing event (Schnurr: Para. 0033, 0075).  
Claims 57 and 68 are rejected wherein the playing event is a down in a football game (Schnurr: Para. 0053).  
Claims 58 and 69 are rejected wherein the playing event is lapse of a period of time in the sporting event (Schnurr: Para. 0033, 0052-53).  
Claim 59 is rejected wherein the second location of a playing object is different from the first location of the playing object after a playing event (Schnurr: Para. 0033, 0075).  
Claims 60 and 70 are rejected wherein updating the current location of the playing object after each change in circumstance (Schnurr: Para. 0033, 0052, 0075).  
Claims 61 and 71 are rejected wherein modifying the display of the live sporting event by displaying an overlay of the scoring opportunities in the side-game (Schnurr: Figures 3, 5; Para. 0031, 0061).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423